Citation Nr: 0518154	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant may be recognized as the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1969.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the appellant's claim seeking 
an apportionment of the veteran's monthly compensation based 
on a finding that she was not entitled to recognition by VA 
as the spouse of the veteran.  The issue has been 
characterized to reflect that the claim for apportionment has 
not advanced beyond the threshold question of a marital 
relationship.  This is a contested claim.  In January 2004, 
the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  A December 1990 license and certificate of confidential 
marriage issued by the state of California shows that the 
veteran and the appellant entered into a marriage contract; 
in October 2002 a state of Colorado court entered a decree 
terminating the marriage by divorce.

2.  It is not shown that when the appellant entered into the 
contract to marry the veteran she did not have a legal 
impediment to such marriage; she was previously married, and 
there is no evidence that those marriages were dissolved.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's spouse 
for VA benefits purposes because it is not shown there was no 
legal impediment to their marriage.  38 U.S.C.A. §§ 101(31), 
103(c), (West 2002); 38 C.F.R. §§ 3.1(j), 3.50,  3.205, 
3.206, 3.207 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the veteran.  
Consequently, special procedural measures apply.  See 38 
U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 
19.102, 20.713(a) (2004); see also M21-1, Part IV, Chapter 5.  
To the extent necessary to avoid prejudice to any interested 
parties, VA has complied with all pertinent procedural 
regulations.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In January 2004, the Board remanded this 
matter, in part, to specifically ensure compliance with the 
VCAA's enhanced notice requirements.  The Board finds that 
the mandates of the VCAA are met with regard to the 
appellant.  [While the veteran was not provided full notice 
of the VCAA, there is no need to dwell on this procedural 
matter, as the decision herein is not prejudicial to him.]     
  
The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  A May 2004 letter from the 
RO advised her of her and VA's responsibilities in claims 
development, and specifically informed her of what evidence 
was needed to establish the claim.  This letter, prior 
correspondence from the RO in May and September 1999 (prior 
to the initial RO denial), the RO determinations in January 
2001 and April 2002, the statement of the case (SOC) dated in 
April 2002, the Board Remand in January 2004, and the 
supplemental statement of the case (SSOC) in February 2005, 
all notified the appellant of applicable laws and 
regulations, of what the evidence showed, and why her claim 
was denied.  While full VCAA notice did not precede the 
initial determination in this matter (obviously, as the 
decision preceded the VCAA), the claim was readjudicated 
after substantially full notice was given.  See February 2005 
SSOC.  The appellant has had ample opportunity to respond, 
and is not prejudiced by any notice timing defect.  

Regarding notice content, the appellant was advised verbatim 
in the May 2004 letter to submit any evidence or information 
she may think would support her appeal.  Via this letter and 
prior correspondence, she was asked to identify or submit any 
additional evidence which may support the claim, specifically 
advised of the type of evidence she needed to submit to 
establish her claim, and asked to assist in obtaining any 
outstanding records or any other evidence or information 
supporting the claim.  She was specifically asked (in the 
letter and on prior occasions) to provide evidence of the 
dissolution of her prior marriages.  She has neither provided 
any such records nor indicated where they may be found. 

Regarding the duty to assist, without the appellant's 
cooperation critical evidence necessary to establish that she 
had a valid marriage cannot be obtained.  VA can do nothing 
more to assist her.  The veteran has provided documentation 
that he and the appellant were separated, and are now 
divorced. 

II.  Factual Background

A VA Form 22-1995 (Request for change of program or place of 
training), dated in November 1980 shows that the veteran was 
married to "D" since October 1977 and that she was his 
common-law wife. 

Attached to the left flap of the claims folder are numerous 
VA Forms 21-8947, (Compensation and Pension Award Forms), 
dating from March 1988 to May 2002.  All show a blank space 
where "name of spouse" is requested.   

On a March 1988 application for vocational rehabilitation, 
the veteran indicated that he had a spouse.

In a May 1988 statement regarding the veteran's claim for 
service connection for post-traumatic stress disorder, "D" 
was identified as the veteran's common-law wife since 1977.  

In a June 1988 application for medical benefits, the veteran 
indicated that he was never married.  He identified his 
daughter and mother as his beneficiaries.

The report of a June 1988 VA examination contains a notation 
indicating that the veteran had a common-law wife who left 
him two weeks prior.   

A December 1990 License and Certificate of Confidential 
Marriage issued by the state of California shows that the 
veteran and the appellant entered into a marriage contract.  
The document listed 0 as the number of veteran's previous 
marriages and 2 as the number of the appellant's previous 
marriages.  It was also noted that the appellant's last 
marriage was terminated by annulment in January 1988. 

In history reported on a January 1998 VA hospital discharge 
summary it was noted that the veteran married his wife in 
1991 and has separated.

On a November 1998 VA Form 21-686c, Declaration of Status of 
Dependents, the veteran indicated that he never married.  

In a November 1998 statement, the appellant indicated that 
she was the veteran's wife and that she was requesting an 
apportionment of his monthly compensation.  

On a VA Form 20-5655, Financial Status Report, received in 
February 1999, the appellant indicated that she was married 
to the veteran.  

A March 1999 Special Apportionment Award allowed an 
apportioned share of the veteran's benefits to the appellant 
as the custodian of Y (the veteran's daughter), until she 
reaches age 18. 

In an April 1999 statement, the appellant requested a 
separate apportioned share of the veteran's benefits for her 
own maintenance.

In a statement received in May 1999, the veteran indicated 
that he had been separated from the appellant for three 
years, and that he would now be living with his daughter in 
Denver, Colorado.  

In a statement received in July 2000, the appellant requested 
an apportionment for herself, and stated that she did not 
have custody of the veteran's daughter.  She also submitted a 
Financial Status Report, again identifying the veteran as her 
spouse.  

On a VA Form 21-686c, Declaration of Status of Dependents, 
the appellant indicated that she and the veteran were married 
but did not live together.   

In January 2001, the RO informed the appellant that her claim 
was denied because they could not establish that she was the 
veteran's spouse.  The RO noted that the veteran never 
claimed her as his wife.  

In the report of a January 2001 VA examination it was noted 
that the veteran left Texas to get away from his wife, that 
he was not yet divorced from her, and that he was going to 
file for divorce. 

In a statement received in January 2001, the veteran stated 
that an apportioned share of his benefits was going to his 
daughter, who had lived in the care of his mother (the 
child's grandmother) since 1991.  The veteran stated that the 
child's mother is D., and that he and D. had lived as common 
law husband and wife from 1976 to 1988.  He indicated that he 
was married to the appellant in 1992 and that they have not 
lived together for a year since then.  He noted that he 
planned to serve her with divorce papers 

With her notice of disagreement, received at VA in February 
2001, the appellant submitted some financial documents and 
tax returns to support her claim that she and the veteran 
were married.  In October 2001, the appellant's 
representative submitted additional financial papers 
identifying debts she held jointly with the veteran.  

In an April 2002 statement, the veteran indicated that he was 
still married to the appellant, but that he had pending 
petition for divorce from her.  

In June 2002, the veteran's representative submitted a 
statement indicating that the veteran was not getting 
benefits for a spouse, and that he had filed for divorce.  
With this statement was a May 2002 petition for divorce 
indicating that the veteran and the appellant were married in 
January 1991 and separated in 1999.

In a May 2004 statement, the veteran indicated that the 
appellant was married to four other men before him, that 
three of them were servicemen, and that the appellant is a 
con-artist.  With the statement, the veteran submitted a 
Decree of Dissolution of Marriage between himself and the 
appellant.  The document was signed by a Colorado District 
Court Magistrate in October 2002.  He also submitted an 
October 2003 marriage certificate indicating that he had 
remarried.  

III.  Analysis

A spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  Spouse is a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  Marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c);  38 C.F.R. § 3.1(j).  

For benefits to be granted to one recognized as a spouse, VA 
requires evidence showing proof of marriage, and when 
applicable (as in this case) proof that any prior marriages 
had been dissolved, such as evidence of the validity of a 
prior divorce, or proof that a prior marriage was void or has 
been annulled.  See 38 C.F.R. § 3.205, 3.206 and 3.207.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).

Documents on file show that the veteran and the appellant 
entered into a marriage contract in California in December 
1990, and were divorced in Colorado in October 2002.  To 
establish validity of a marital relationship in the interim 
for purposes of VA benefits, the appellant was required (and 
advised so) to provide documentation that any (and all) prior 
marriages had been terminated.  The marriage certificate 
issued in December 1990 shows that she was married twice 
previously, the last marriage terminated by annulment.  The 
veteran alleges she was married 4 times previously (and 
suggests impropriety, placing the matter of the validity of 
their marriage in dispute).  

Whether she was married twice or four times previously, the 
appellant was still required to provide evidence that those 
marriages were properly dissolved .  Such evidence is for her 
to establish recognition as the veteran's spouse.  See 
38 C.F.R. § 3.205, 3.206 and 3.207.  She has not responded to 
VA's specific requests for such evidence.  Without that 
evidence VA is unable to find that there were no legal 
impediments existing when she entered into the December 1990 
marriage contract with the veteran, or to find that that 
marriage was valid.  In the absence of a showing that the 
appellant's marriage to the veteran was valid, she may not be 
recognized as the veteran's spouse (from December 1990 to 
October 2002), as alleged.  38 C.F.R. § 3.1(j).  


ORDER

The appeal to establish recognition of the appellant as the 
spouse of the veteran (prior to October 2002) for VA benefits 
purposes is denied.



	                        
____________________________________________
	George R. Senyk-
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


